Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claim 1
Cristescu US2012/00211002 discloses  A method, comprising: obtaining a plurality of symbol sequences of a document (see abstract words are alphanumeric symbols), wherein each symbol sequence comprises at least one of an alphanumeric character (see abstract words are alphanumeric symbols) or a table graphics element; determining a plurality of vectors (see paragraph 51 character embedding vectors), wherein a vector of the plurality of vectors is representative of one of the plurality of symbol sequences (see paragraph 31 note that the vectors represent the word); processing, by a processing device, the plurality of vectors using a first neural network to obtain a plurality of recalculated vectors, wherein each of the plurality of recalculated vectors is recalculated based on values of the plurality of vectors (see paragrpahs 52 and 55 text feature text convolver and token text encoder  return a text feature vector); 

determining, by the processing device, an association between a first recalculated vector of the plurality of recalculated vectors (see paragraph see paragraph 49 note that the text feature vector and the image feature vector are combined)  and a second vector , wherein the first recalculated vector is representative of an alphanumeric sequence (see paragraph 49 text )  and the second vector is associated with a field type(see paragraph 69;


The prior art of record does not expressly disclose the combination of  determining a plurality of vectors, wherein a vector of the plurality of vectors is representative of one of the plurality of symbol sequences; processing, by a processing device, the plurality of vectors using a first neural network to obtain a plurality of recalculated vectors, wherein each of the plurality of recalculated vectors is recalculated based on values of the plurality of vectors; determining, by the processing device, an association between a first recalculated vector of the plurality of recalculated vectors and a second recalculated vector of the plurality of recalculated vectors, wherein and the second recalculated vector is associated with a table partition; determining, based on the association between the first recalculated vector and the second recalculated vector, an association between the alphanumeric sequence and the table partition.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Re claim 13 claim 13 contains similar allowable features as claim 1.

Re claims 2-12 and 14-20 these claims depend from claim 1 or claim 13
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669